United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1280
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Robert Lee Poore

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: January 11, 2021
                              Filed: March 4, 2021
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

      Robert Poore pled guilty to receiving and possessing machineguns and
silencers, in violation of 26 U.S.C. §§ 5841, 5845, 5861(d), and 5871. The district
court1 sentenced Poore to a within-Guidelines term of imprisonment of 87 months.
Poore appeals, asserting the sentence is substantively unreasonable. We affirm.

       On March 26, 2019, Clinton (Iowa) police officers observed Poore sleeping in
a parked, running vehicle. The officers suspected Poore of an intoxicated driving
offense so they awoke Poore and asked him to step out of the vehicle. When Poore
got out of the vehicle, the officers observed a hammer and a large flashlight, which
the officers perceived as potential weapons, protruding from Poore’s pockets. The
officers conducted a pat-down and found six loaded handguns on Poore’s person, two
of which were modified to operate as machineguns. A more extensive search of
Poore’s person and vehicle produced eight additional firearms (at least six of which
were loaded, and two of which had a silencer attached), nineteen loaded magazines,
six speed loaders, a homemade flash suppressor in a box of ammunition, a buttstock
buffer from an AR-15, five knives, and a pipe containing white residue. Officers later
learned that two of the firearms had been reported stolen.

       The court sentenced Poore to a term of 87 months’ imprisonment, which was
within the applicable Guidelines range of 70 to 87 months. Prior to imposing the
sentence, the district court considered the 18 U.S.C. § 3553(a) factors, the advisory
Guidelines, and the statutory penalties. In explaining the reasons for the sentence, the
court expressed concerns over Poore’s “arsenal” of weapons, his extensive history of
drug use, and an incident from 1994 when Poore shot a man during a drug robbery.

      We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Mitchell, 914 F.3d 581, 587 (8th Cir. 2019). This is a “narrow and
deferential” standard. United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009)
(en banc) (citation omitted). “A district court abuses its discretion when it (1) fails


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
to consider a relevant factor that should have received significant weight; (2) gives
significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
Id. at 461 (cleaned up). A sentence within the Guidelines range is presumed
reasonable. United States v. Duke, 932 F.3d 1056, 1062 (8th Cir. 2019).

       Poore’s three arguments challenging the reasonableness of his sentence are
unavailing. The weight the district court gave to Poore’s extensive history of drug
abuse, considering it as an aggravating factor rather than a mitigating factor, is within
the district court’s wide discretion. See United States v. Henry, 770 F. App’x 309,
311 (8th Cir. 2019) (per curiam) (unpublished) (“[T]he district court was under no
obligation to treat substance abuse as a mitigating factor.”); United States v. Smith,
656 F.3d 821, 826 (8th Cir. 2011) (determining the sentence was not substantively
unreasonable because the district court considered the defendant’s history of alcohol
and substance abuse as an aggravating factor).

      Poore’s second assertion that the court erred by improperly weighing his
apocalyptic preparations mischaracterizes the record. The district court merely
expressed concern about Poore’s “arsenal of guns and ammunition.” This combined
with Poore’s chronic substance abuse, felony record, history of violence, and belief
in an oncoming dystopia made him a greater threat to the public and were all
appropriate sentencing considerations.

       Finally, it was permissible for the district court to consider Poore’s criminal
history, including the 1994 shooting of a man during a drug robbery. While the
conviction was old, the conduct was extremely serious and a relevant sentencing
consideration under § 3553(a).

      Finding no abuse of discretion, we affirm the judgment of the district court.
                     ______________________________

                                          -3-